Citation Nr: 0533204	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral pes planus 
with plantar fasciitis and spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who retired in January 2003 after 
more than 30 years of active duty.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 decision of the Waco Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral pes planus with plantar fasciitis and spurs, rated 
noncompensable; and either granted or denied service 
connection for 18 other disabilities.  In a VA From 21-4138 
received by the RO in October 2004, the veteran withdrew the 
appeal as to all issues identified in the February 2003 
decision except for entitlement to a compensable rating for 
bilateral pes planus, and entitlement to service connection 
for hypertension.  In November 2004 the RO granted service 
connection for hypertension; hence the matter of service 
connection for hypertension is not before the Board.  In 
October 2005, the veteran appeared for a videoconference 
hearing before the undersigned, and in the same month he 
submitted additional evidence (via facsimile) to the RO with 
a waiver of RO initial consideration of such evidence.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if any action on his part is required.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record indicates that 
the veteran has received adequate notification of the VCAA 
and implementing regulations (and it is not alleged 
otherwise).  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence of record regarding the severity 
of the bilateral pes planus disability consists of an October 
2004 VA report of examination of the feet.  Despite the 
relative proximity in time of the October 2004 examination, 
more recently (at the October 2005 hearing), the veteran 
reported that symptoms involving both feet appear to have 
significantly increased in severity since the most recent VA 
examination.  In light of the veteran's testimony regarding 
the increased severity of the symptoms of his bilateral foot 
disability, further development of medical evidence is 
indicated.   

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  

Finally, the service-connected disability at issue is such as 
to suggest ongoing treatment.  Reports of private treatment 
and/or additional VA medical records may contain pertinent 
information, and should be obtained.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
bilateral pes planus from October 2004 to 
the present, then obtain complete records 
of such treatment from all sources 
identified.  

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his bilateral pes planus.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  The 
examiner should note whether these is any 
pronation, abduction, or tenderness of 
plantar surfaces of the feet; inward 
displacement, spasm of the tendo-achillis 
on manipulation; and whether the veteran 
uses orthopedic shoes or appliances.  The 
examiner should comment on the presence 
or absence of less movement than normal, 
more movement than normal, instability, 
weakened movement, excess fatigability, 
incoordination, muscle atrophy, swelling, 
and pain on movement.  The examiner 
should assess the effect of the bilateral 
pes planus on the veteran's ability to 
function and the degree of functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use 
of the feet.  The examiner must explain 
the rationale for all opinions given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


